DETAILED ACTION
1.	The following communication is in response to the documents filed on 26-June-2020, and the interview on 13-September-2021.  Claims 1-18 are pending in the application.  The IDS received on 26-June-2020 has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by James Tarolli (Reg. No. 36,029) on 13-September-2021.

2.2	In the Claims:
Claim 1:  (Currently Amended)  A stability control system of a vehicle utilizing an electronic stability control unit that detects a yaw condition while each of the wheel brakes are actuated and the wheel speeds are zero, the electronic control unit reducing the yaw condition, the stability control system comprising: 
a plurality of wheel speed sensors measuring each of the vehicle wheel speeds; 
a yaw sensor sensing a yaw condition; 
the electronic stability control unit including an electronic braking control module, the electronic braking control module controlling actuation and de-actuation of vehicle brakes on an inclined surface, wherein during a stop operation on the inclined surface while each wheel brake is actuated to maintain a zero wheel speed, a yaw condition is determined in response to yaw stability control unit identifies which uphill wheel is leading a direction of the yaw and identifies a wheel of an opposing axle diagonal to the identified uphill wheel, and wherein the electronic stability control unit in cooperation with the electronic braking control module de-actuates the vehicle brakes of the identified uphill wheel and diagonal wheel to increase a side friction to the identified diagonal wheels to reduce further yawing of the vehicle.

Claim 6:  (Currently Amended)  The stability control system of claim 1 wherein the electronic stability control unit controls yaw while the wheels are locked during a Hill start assist operation.

Claim 7:  (Currently Amended)  The stability control system of claim 1 wherein the electronic stability control unit controls yaw while the wheels are locked during a Crawl mode operation.

Claim 8:  (Currently Amended)  The stability control system of claim 1 wherein the electronic stability control unit controls yaw while the wheels are locked during an Auto Vehicle Hold operation.

Claim 9:  (Currently Amended)  The stability control system of claim 1 wherein the electronic stability control unit controls yaw while the wheels are locked during an automated cruise control operation.

Claim 10:  (Currently Amended)  A method of maintaining vehicle stability on an inclined surface, the vehicle including an electronic stability control unit that detects a yaw condition stability control unit reducing the yaw condition, the method comprising the steps of: 
actuating all vehicle brakes during a Hill start assist operation; 
measuring wheel speeds of each of the plurality of wheel using wheel speed sensors; 
sensing, by a yaw sensor, a yawing condition of the vehicle while the wheel speed sensors indicate a zero wheel speed; 
identifying, by the electronic stability control unit, which uphill wheel is leading a direction of the yaw and identifying a wheel of an opposite axle diagonal to the identified uphill wheel; 
de-actuating the vehicle brakes of the identified uphill wheel and identified wheel of the opposing axle using the electronic stability control unit in cooperation with an electronic braking control module to increase a side friction of the identified wheels to reduce further yawing of the vehicle.

Claim 15:  (Currently Amended)  The method of claim 10 wherein the yaw is controlled by the electronic stability control unit while the wheels are locked during the Hill start assist operation.

Claim 16:  (Currently Amended)  The method of claim 10 wherein the yaw is controlled by the electronic stability control unit while the wheels are locked during a Crawl mode operation.

Claim 17:  (Currently Amended)  The method of claim 10 wherein the yaw is controlled by the electronic stability control unit while the wheels are locked during an Auto Vehicle Hold operation.

the electronic stability control unit while the wheels are locked during an automated cruise control operation.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2018/0111607, which provides a vehicle stability control device, that has: a front active stabilizer installed on a front wheel side; a rear active stabilizer installed on a rear wheel side; a turning device for turning the front and rear wheels; and a control device configured to perform load distribution control in conjunction with turning control that actuates the turning device, when a difference in braking force between left and right sides of the vehicle exceeds a threshold value during braking. A first side is one of the left and right sides with a greater braking force, and a second side is the other of the left and right sides. In the load distribution control, the control device actuates the rear active stabilizer in a direction to lift up the first side, and actuates the front active stabilizer in a direction to lift up the second side.

3.2	Claims 1-18 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 10.
	The invention describes a detection of a vehicle yaw condition when the vehicle is at a momentary standstill while the vehicle brakes are actuated, where less than all wheel brakes are thereafter de-actuated to reduce the vehicle yaw. The technique determines a direction of the vehicle yaw and identifies the uphill wheel leading the yaw. The uphill wheel leading the yaw 
 
3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-9 and 11-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 10. 

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of document A on the attached PTO-892 Notice of References Cited.
Document A defines the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661